       Case 5:21-cr-00017-TES-CHW Document 24 Filed 08/20/21 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


UNITED STATES OF AMERICA

     v.                                           CASE NO. 5:21-CR-17 (TES)

JAQAVIUS JAVON HOLLOWAY

          Defendant



                        PRELIMINARY ORDER OF FORFEITURE

          WHEREAS, on June 17, 2021, Defendant JAQAVIUS JAVON HOLLOWAY

  (hereinafter "Holloway" or "Defendant"), pied guilty to Count Two of the Indictment

  charging him with Possession of a Firearm by a Convicted Felon, in violation of Title 18,

  United States Code, Sections 922(g)(1) and 924(a)(2);

          AND WHEREAS, the Indictment contained a Forfeiture Notice, pursuant to which

 the United States sought forfeiture under Title 18, United States Code, Section 924(d)(1),

  in conjunction with Title 28, United States Code, Section 2461(c), any firearms and

 ammunition involved in the commission of the offense(s), including, but not limited to

 the following: one (1) D.P.M.S. Inc., Model: A-15, .223-5.56mm caliber semiautomatic

 rifle, Serial Number: 28327 (hereinafter referred to as the "subject property");

          AND WHEREAS, the Court has determined, based on the evidence already in the

 record, that (1) Defendant has an ownership interest in the subject property; (2) that the

 following property is subject to forfeiture pursuant to 18 U.S.C. § 924( d)(1 ), in conjunction
     Case 5:21-cr-00017-TES-CHW Document 24 Filed 08/20/21 Page 2 of 4



with 28 U.S.C. § 2461(c); and (3) that the United States has established the requisite nexus

between the aforesaid offense(s) and the subject property;

       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

THAT:

       1.     Pursuant to 18 U.S.C. § 924(d)(l), 28 U.S.C. § 2461(c), 18 U.S.C. § 3554, and

Rule 32.2(b), Federal Rules of Criminal Procedure, the Court finds by a preponderance of

the evidence that the United States has demonstrated the required nexus between the

subject property and the offense(s) of conviction and the subject property is hereby

forfeited to the United States.

       2.     Upon the entry of this Order, in accordance with FED. R. CRIM. P. 32.2(b)(3),

the Attorney General (or a designee) is authorized to seize the subject property, and to

conduct any discovery that may assist in identifying, locating or disposing of the subject

property, and to commence any applicable proceeding to comply with statutes governing

third-party rights, including giving notice of this Order.

       3.     The United States shall publish notice of the Order and its intent to dispose

of the subject property in such a manner as the United States Attorney General (or his

designee) may direct. The United States may also, to the extent practicable, provide

written notice to any person known to have an alleged interest in the subject property.

       4.     Any person, other than the above-named Defendant, asserting a legal

interest in the subject property must, within thirty (30) days after receipt of notice, or no



                                             2
     Case 5:21-cr-00017-TES-CHW Document 24 Filed 08/20/21 Page 3 of 4



later than sixty (60) days from the first day of publication on the official internet

government forfeiture site, www.forfeiture.gov, whichever is earlier, petition the Court for

a hearing without a jury to adjudicate the validity of his alleged interest in the subject

property, and for an amendment of the Order of Forfeiture, pursuant to 21 U.S.C. § 853(n),

as incorporated by 28 U.S.C. § 2461(c), through 18 U.S.C. § 924(d)(1).

       5.     Pursuant to FED. R.       CRIM,   P. 32.2(b)(4), this Preliminary Order of

Forfeiture shall become final as to the Defendant at the time of sentencing and shall

be made part of the sentence and included in the judgment. If no third-party files a

timely claim, this Order shall become the Final Order of Forfeiture, as provided by FED.

R. CRIM. P. 32.2(c)(2).

       6.      Any petition filed by a third-party asserting an interest in the subject

property shall be signed by the petitioner under penalty of perjury, and shall set forth the

nature and extent of the petitioner's right, title or interest in the subject property, the time

and circumstances of the petitioner's acquisition of the right, title or interest in the subject

property, any additional facts supporting the petitioner's claim and the relief sought.

       7.      After the disposition of any motion filed under FED. R. CRIM. P. 32.2(c)(1)(A)

and before a hearing on the petition, discovery may be conducted in accordance with the

Federal Rules of Civil Procedure upon a showing that such discovery is necessary or

desirable to resolve factual issues.




                                                3
     Case 5:21-cr-00017-TES-CHW Document 24 Filed 08/20/21 Page 4 of 4



       8.     The United States shall have clear title to the subject property following the

Court's disposition of all third-party interests, or if none, following the expiration of the

period provided in 21 U.S.C. § 853(n), incorporated by 28 U.S.C. § 2461(c), through 18

U.S.C. § 924(d)(1) for the filing of third-party petitions.

       9.     The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to FED. R. CRIM. P. 32.2(e).




                                                   MIDDLE DISTRICT OF GE



PREPARED BY:

PETER D. LEARY
ACTING UNITED STATES ATTORNEY


/s/ Mike Morrison
MIKE MORRISON
Assistant United States Attorney
Georgia Bar No.: 153001




                                               4
